DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019, 09/13/2019, 09/09/2020, and 03/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-21 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bergstein (US20100256843A1).
	Claim.1 Bergstein discloses an interface element for a utility vehicle (see at least abstract, a train control system comprising a vital brake interface), comprising: electronic components, wherein the 
	Claim.2 Bergstein discloses wherein the integrated measurement and/or open-loop control and/or closed-loop control unit comprises a microcontroller (see at least fig.1, 6B p49, vital positive train control (V-PTC) 110 is capable exchanging data with brake interface unit (BIU) 130 via network 120, data communication between the train control processor is implemented in alternative means (e.g., universal serial bus, controller area network (CAN-bus), etc.), p50, the capability to receive and send data to vital positive train control (V-PTC) 110, p123-127,train control (V-PTC) 110 comprises CPU board 610 and, the two drivers comprise circuitry which is capable of generating an AC signal, which is used to energize one or more relays inside brake application circuitry (BAC) 230).

	Claim.5 Bergstein discloses wherein the interface element is formed in a cable or as a cable element (see at least p9, electronic braking systems provide an interface (e.g., RS-232, etc.) through which a train control system can send a request to activate the brakes, p46).
	Claim.7 Bergstein discloses wherein the interface element is connectable or connected to a sensor (see at least fig.4, p86-90).
	Claim.10 Bergstein discloses wherein the connection comprises a wired connection (see at least p46-48, the wires connect to a train’s electronic braking system).
	Claim.18 Bergstein discloses wherein the interface element has a monitoring unit by which continuously received measurement signals are automatically monitored for monitoring an operating state of the vehicle (see at least fig.1-2, p20, continuous monitoring of redundant braking and test signals, p135-138).
	Claim.19 Bergstein discloses wherein the interface element has a signal comparison unit by which measurement and/or open-loop control and/or closed-loop control signal in the interface element and in the vehicle are compared and/or checked for plausibility (see at least fig.1-2, p49, vital positive train control (V-PTC) 110 is capable exchanging data with brake interface unit (BIU) 130 via network 120, p12-14).
	Claim.20 Bergstein discloses a utility vehicle or rail vehicle, comprising at least one interface element as claimed in claim 1 (see at least abstract, a train control system comprising a vital brake interface unit, which ensures that any failure in the control processors or the interface itself, p6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US20100256843A1) as applied to claims 1  above, and further in view of Bosch (US20110137490A1).
Claim.4 Bergstein does not discloses wherein the interface element is in a form of a plug-in element.
However, Bosch discloses wherein the interface element is in a form of a plug-in element (see at least p54, the interface can advantageously be connected to the docking station by a cable and/or by a plug connection).
It would have been obvious to modify Bergstein to include wherein the interface element is in a form of a plug-in element by Bosch in order to for controlling a plurality of vehicle functions in a motor vehicle using a controller connected to the vehicle (see Bosch’s abstract).

However, Bosch discloses wherein the interface element has an interface to a fleet management system and/or to a mobile terminal (see at least p28, a mobile telephone and/or PDA).
It would have been obvious to modify Bergstein to include wherein the interface element has an interface to a fleet management system and/or to a mobile terminal by Bosch in order to for controlling a plurality of vehicle functions in a motor vehicle using a controller connected to the vehicle (see Bosch’s abstract).

Claim.17 Bergstein does not discloses wherein the interface element has an encrypted communication protocol system configured such that the interface element exchanges data via the communication protocol system.
However, Bosch discloses wherein the interface element has an encrypted communication protocol system configured such that the interface element exchanges data via the communication protocol system (see at least p21-24, encryption method, p41).
It would have been obvious to modify Bergstein to include wherein the interface element has an encrypted communication protocol system configured such that the interface element exchanges data via the communication protocol system by Bosch in order to for controlling a plurality of vehicle functions in a motor vehicle using a controller connected to the vehicle (see Bosch’s abstract).

Claims 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US20100256843A1) as applied to claims 1 above, and further in view of Eberhard (US20100057944A1).
Claim.11 Bergstein does not discloses wherein the connection comprises a radio connection.

It would have been obvious to modify Bergstein to include wherein the connection comprises a radio connection by Eberhard in order to for enabling data exchange between the field device and the plug connector module (see Eberhard’s p16).
	Claim.12 Bergstein does not discloses wherein the connection comprises an optical connection.
However, Eberhard discloses wherein the connection comprises an optical connection (see at least p17, optical data connection, p54).
It would have been obvious to modify Bergstein to include wherein the connection comprises an optical connection by Eberhard in order to for enabling data exchange between the field device and the plug connector module (see Eberhard’s p16).
Claim.14 Bergstein does not discloses wherein the interface element is connectable or connected to an external power supply source.
However, Eberhard discloses wherein the interface element is connectable or connected to an external power supply source (see at least p19, battery, p56-57).
It would have been obvious to modify Bergstein to include wherein the interface element is connectable or connected to an external power supply source by Eberhard in order to for enabling data exchange between the field device and the plug connector module (see Eberhard’s p16).
Claim.15 Bergstein does not discloses wherein the interface element is connectable or connected to an internal power supply source, wherein the internal power supply source comprises a battery.
However, Eberhard discloses wherein the interface element is connectable or connected to an internal power supply source, wherein the internal power supply source comprises a battery (see at least p19, battery).
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US20100256843A1) as applied to claims 1 above, and further in view of Miyama (US20100070134A1).
Claim.8 Bergstein does not discloses wherein the sensor is a wheel rotational speed sensor.
However, Miyama discloses wherein the sensor is a wheel rotational speed sensor (see at least fig.1, p42, vehicle speed sensor 53).
It would have been obvious to modify Bergstein to include wherein the sensor is a wheel rotational speed sensor by Miyama in order to provide a control apparatus for a vehicle equipment device which can easily and precisely switch the mode of operation between normal mode and delivery mode(see Miyama’s p16).
	Claim.9 Bergstein does not discloses wherein the interface element is connectable or connected to an actuator.
However, Miyama discloses wherein the interface element is connectable or connected to an actuator (see at least fig.1, p42, vehicle speed sensor 53).
It would have been obvious to modify Bergstein to include wherein the interface element is connectable or connected to an actuator by Miyama in order to provide a control apparatus for a vehicle equipment device which can easily and precisely switch the mode of operation between normal mode and delivery mode(see Miyama’s p16).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US20100256843A1) as applied to claims 1 above, and further in view of Jaramillo (US10214236B2).


However, Jaramillo disclose wherein the connection comprises a magnetic connection (see at least fig.1-2, col.8, ln 47-55).
It would have been obvious to modify Bergstein to include wherein the connection comprises a magnetic connection by Jaramillo in order to for enabling the cup holder to be employed for its normal function (see Jaramillo’s col.4, ln 10-17).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US20100256843A1) as applied to claims 1 above, and further in view of Sato (US20140353072A1).
Claim.6 Bergstein does not discloses wherein the electronic components are of water-tight protected form.
However, Sato discloses wherein the electronic components are of water-tight protected form (see at least fig.6-8, p4, water-proof connector).
It would have been obvious to modify Bergstein to include wherein the electronic components are of water-tight protected form by Sato in order to seal the opening portion of the casting, a controller housed in the casting (see Sato’s abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662